 

Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 1 of 10 PagelD #:3989

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
FITNESS ANYWHERE LLC,
Case No. 19-cv-04155
Plaintiff,
Judge John Z. Lee
V.
Magistrate Judge Sheila M. Finnegan
95SP_KK, et al.,
Defendants.

 

 

SEALED TEMPORARY RESTRAINING ORDER

THIS CAUSE being before the Court on Plaintiff Fitness Anywhere LLC (“TRX” or
“Plaintiff’) Ex Parte Motion for Entry of a Temporary Restraining Order, Including a Temporary
Injunction, a Temporary Asset Restraint, and Expedited Discovery, and Motion for Electronic
Service of Process Pursuant to Fed. R. Civ. P. 4(f)(3) (the “Motions”) against the defendants
identified in Schedule A to the Amended Complaint and attached hereto (the “‘Defendants’’) and
using at least the online marketplace accounts identified in Schedule A (the “Defendant Internet
Stores”), and this Court having heard the evidence before it hereby GRANTS Plaintiff's Motions
in their entirety.

This Court further finds that it has personal jurisdiction over the Defendants since the
Defendants directly target their business activities toward consumers in the United States,
including Illinois. Specifically, Defendants are reaching out to do business with Illinois residents
by operating one or more commercial, interactive Defendant Internet Stores through which
Illinois residents can purchase products that infringe directly and/or indirectly the following

patented TRX Design.
Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 2 of 10 PagelD #:3989

 

Patent Number

Claim

Issue Date

 

D669,945

 

 

 

 

FIG. 1

 

 

FIG. 2

 

 

 

October 30, 2012

 

 

 

 
Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 3 of 10 PagelD #:3989

This Court also finds that issuing this Order without notice pursuant to Rule 65(b)(1) of
the Federal Rules of Civil Procedure is appropriate because TRX has presented specific facts in
the Declaration of Marisa Christie [13], paragraphs 14-20, and the Declaration of Justin R.
Gaudio [12], paragraphs 2-4, in support of the Motion for Temporary Restraining Order and
accompanying evidence clearly showing that immediate and irreparable injury, loss, or damage
will result to the movant before the adverse party can be heard in opposition. Specifically, in the
absence of an ex parte Order, Defendants could and likely would modify content and move any
assets from accounts in U.S.-based financial institutions, including PayPal accounts, to offshore
accounts. /d. As other courts have recognized, proceedings against those who deliberately
traffic in infringing merchandise are often useless if notice is given to the adverse party.
Accordingly, this Court orders that:
1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,
and all persons acting for, with, by, through, under or in active concert with them be
temporarily enjoined and restrained from:
a. offering for sale, selling, and importing any products not authorized by TRX and that
include any reproduction, copy or colorable imitation of the design claimed in the
TRX Design;

b. aiding, abetting, contributing to, or otherwise assisting anyone in infringing upon the
TRX Design; and

c. effecting assignments or transfers, forming new entities or associations or utilizing

any other device for the purpose of circumventing or otherwise avoiding the

prohibitions set forth in Subparagraphs (a) and (b).
 

Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 4 of 10 PagelD #:3989

Defendants and any third party with actual notice of this Order who is providing services
for any of the Defendants, or in connection with any of the Defendant Internet Stores or
other online marketplace accounts operated by Defendants, including, without limitation,
any online marketplace platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon,

Wish.com, and Dhgate, web hosts, sponsored search engine or ad-word providers, credit

cards, banks, merchant account providers, third party processors and other payment

processing service providers, and Internet search engines such as Google, Bing, and

Yahoo (collectively, the “Third Party Providers”) shall, within five (5) business days after

receipt of such notice, provide to TRX expedited discovery, including copies of all

documents and records in such person’s or entity’s possession or control relating to:

a. the identities and locations of Defendants, their agents, servants, employees,
confederates, attorneys, and any persons acting in concert or participation with them,
including all known contact information, including any and all associated e-mail
addresses;

b. the nature of Defendants’ operations and all associated sales, methods of payment for
services and financial information, including, without limitation, identifying
information associated with the Defendant Internet Stores and Defendants’ financial
accounts, as well as providing a full accounting of Defendants’ sales and listing
history related to their respective Defendant Internet Stores;

c. any of the Defendant Internet Stores:

d. any other online marketplace accounts registered by Defendants; and

e. any financial accounts owned or controlled by Defendants, including their agents,

servants, employees, confederates, attorneys, and any persons acting in concert or
Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 5 of 10 PagelD #:3989

participation with them, including such accounts residing with or under the control of
any banks, savings and loan associations, payment processors or other financial
institutions, including, without limitation, PayPal, Inc. (“PayPal”), Alipay, Wish.com,
Amazon Pay, or other merchant account providers, payment providers, third party

processors, and credit card associations (e.g., MasterCard and VISA).

Upon TRX’s request, those in privity with Defendants and those with notice of the

injunction, including the Third Party Providers as defined in Paragraph 2, shall, within

five (5) business days after receipt of such notice:

a.

disable and cease providing services being used by Defendants, currently or in the
future, to engage in the sale of goods that infringe the TRX Design;

disable and cease displaying any advertisements used by or associated with
Defendants in connection with the sale of infringing goods using the TRX Design;
and

take all steps necessary to prevent links to the Defendant Internet Stores identified on
Schedule A from displaying in search results, including, but not limited to, removing

links to the Defendant Internet Stores from any search index.

Defendants and any persons in active concert or participation with them who have actual

notice of this Order shall be temporarily restrained and enjoined from transferring or

disposing of any money or other of Defendants’ assets until further ordered by this Court.

Any Third Party Providers, including PayPal, Alipay, Wish.com, and Amazon Pay, shall.

within five (5) business days of receipt of this Order, for any Defendant or any of the

Defendant Internet Stores:
 

Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 6 of 10 PagelD #:3989

a. locate all accounts and funds connected to Defendants or the Defendant Internet
Stores, including, but not limited to, any financial accounts connected to the
information listed in Schedule A hereto, the e-mail addresses identified in Exhibit 2 to
the Declaration of Marisa Christie, and any e-mail addresses provided for Defendants
by third parties; and

b. restrain and enjoin any such accounts or funds that are not U.S. based from
transferring or disposing of any money or other of Defendants’ assets until further
ordered by this Court.

TRX may provide notice of these proceedings to Defendants, including notice of the

preliminary injunction hearing and service of process pursuant to Fed. R. Civ. P. 4(f)(3),

by electronically publishing a link to the Amended Complaint, this Order and other

relevant documents on a website and by sending an e-mail to the e-mail addresses
identified in Exhibit 2 to the Declaration of Marisa Christie and any e-mail addresses
provided for Defendants by third parties that includes a link to said website. The Clerk of
the Court is directed to issue a single original summons in the name of “95SP_KK and all
other Defendants identified in the Amended Complaint” that shall apply to all

Defendants. The combination of providing notice via electronic publication and e-mail,

along with any notice that Defendants receive from payment processors, shall constitute

notice reasonably calculated under all circumstances to apprise Defendants of the
pendency of the action and afford them the opportunity to present their objections.

Plaintiff's Amended Complaint [9] and Exhibit | and 2 thereto [9-1] - [9-7]. [9-8]

Schedule A to the Complaint [8] and the Amended Complaint [9-9], Exhibit 2 to the
 

 

Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 7 of 10 PagelD #:3989

10.

Declaration of Marisa Christie [14], and this Order shall remain sealed until further
ordered by this Court.

TRX shall deposit with the Court ten thousand dollars ($10,000.00), either cash or surety
bond, as security, which amount was determined adequate for the payment of such
damages as any person may be entitled to recover as a result of a wrongful restraint
hereunder.

Any Defendants that are subject to this Order may appear and move to dissolve or modify
the Order on two days’ notice to TRX or on shorter notice as set by this Court.

This Temporary Restraining Order without notice is entered at 9:00 A.M. on this 26th

day of June 2019 and shall remain in effect for fourteen (14) days.

John Z. Lee
United States District Judge

 

Dated 6/26/19
Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 8 of 10 PagelD #:3989

Fitness Anywhere LLC v. 95sp_kk, et al. - Case No. 19-cv-04155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A
No. | Defendant Name / Alias No. | Defendant Name / Alias

1 | 95sp_kk 2 | Amy body

3 | angela.liang 4 | aplus-bargain

5 | aushen99 6 | autocontinpurchase

7 | auto-sincerely-sale 8 | Balabele

9 | best_wish_2018 10 | bestcollection999
11 | blab1391 12 | BrotherSports Store
13 | Constant Fitness Store 14 | deepbluest6
15 | djmdghkjx 16 | DLINE Store
17 | DOUBLE FISH Official Store 18 | dreamfactorysoldshop365
19 | ever_fortunate 20 | Evoke Fitness Industries Co., Ltd.
21 | FAVSPORTS Store 22 | fit & healthy sportsmall store
23 | Freedom Life Store 24 | FUJIAN C-long Flly Co.,Ltd
25 | funtig80 26 | gabswyO
27 | Geakbros Outdoor Store 28 | golden_melody
29 | goodsshopping 30 | H -OFICIAL Store
31 | hix_tech 32 | houlwin2
33 | | love with fitness franchised store 34 | ITSTYLE Official Store
35 | ItStyle Store 36 | J Bryant Fitness
37 | JIEXING Store 38 | JNJ outdoors Store
39 | KINJAZ H-life Store 40 | KUUBEE outdoor Store
41 | larastar2018 42 | LAY Store
43 | Lights Mountain GYM Gear Store 44 | likesports18
45 | Lotus Industrial Co. 46 | LuLu Fitness Store
47 | Mask 2.0 Store 48 | mastersmartgear
49 | MWILLFIT Store 50 | Nantong Guli Fitness Co., Ltd.
51 | Nantong Titanium Strength Systems Co., 52 | newyoutube

Ltd.
53 | NF Fitness Store 54 | nxr867
55 | omagax 56 | Outdoor Camping Store
57 | Outdoor Sporting Store 58 | pengroad store
59 | ProCircle Fitness Training Products 60 | procircle_fitness
(Suzhou) Co., Ltd
61 | rayup_store 62 | Shenzhen Gymarts Technology Company
Limited

63 | Shop1194162 Store 64 | Shop1211066 Store
65 | Shop3714012 Store 66 | Shop4433094 Store
67 | Shop4619004 Store 68 | Shop4660051 Store

 

 

 

 

 

 
Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 9 of 10 PagelD #:3989

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. | Defendant Name / Alias No. | Defendant Name / Alias
69 | Skangduke 70 | skdk sporting store
71 | Storm Wind 72 | swellfishO1-1
73 | TAVIEW FIT Store 74 | thebmhk
75 | tjh584439792 76 | tjkjds
77 | tmall-offical 78 | uk.homeware-diy
79 | Unicorn Ltd 80 | unicornltd08
81 | Visionarytech 82 | vmhi8330
83 | Weekeight Outdoor store 84 | win.max-sport
85 | xx28 you store 86 | yangyuwakaka
87 | yellowprice 88 | yongfa423
89 | YOUGLE store 90 | Younicetech
91 | ypdirect 92 | yuanbao668
93 | Yunvo Outdoor Sports CO., LTD 94 | Yutonglong-us
95 | Zanla Sporting Store 96 | Sbillion-fitness
No. | Defendant Marketplace URL No. | Defendant Marketplace URL
1 | ebay.com/usr/95sp_kk 2 | aliexpress.com/store/1816148
3 | ebay.com/usr/angela.liang 4 | ebay.com/usr/aplus-bargain
5 | ebay.com/usr/aushen99 6 | ebay.com/usr/autocontinpurchase
7 | ebay.com/usr/auto-sincerely-sale 8 | wish.com/merchant/5aa521b9b9605f12a
974eb5c
9 | ebay.com/usr/best_wish_2018 10 | ebay.com/usr/bestcollection999
11 | ebay.com/usr/blab1391 12 | aliexpress.com/store/3624054
13 | aliexpress.com/store/4499133 14 | ebay.com/usr/deepbluest6
15 | ebay.com/usr/djmdghkjx 16 | aliexpress.com/store/3375044
17 | aliexpress.com/store/3569003 18 | ebay.com/usr/dreamfactorysoldshop365
19 | ebay.com/usr/ever_fortunate 20 | evokefitness.en.alibaba
21 | aliexpress.com/store/3861104 22 | aliexpress.com/store/4423151
23 | aliexpress.com/store/2348254 24 | wish.com/merchant/55a7ba850e8245404
e2c5f16
25 | ebay.com/usr/funtig80 26 | ebay.com/usr/gabswy0
27 | aliexpress.com/store/4246040 28 | ebay.com/usr/golden_melody
29 | ebay.com/usr/goodsshopping 30 | aliexpress.com/store/1955590
31 | ebay.com/usr/hlx_tech 32 | ebay.com/usr/hou1win2
33 | aliexpress.com/store/1292408 34 | aliexpress.com/store/4506011
35 | aliexpress.com/store/102554 36 | aliexpress.com/store/1476170
37 | aliexpress.com/store/3200022 38 | aliexpress.com/store/1197960
39 | aliexpress.com/store/2937052 40 | aliexpress.com/store/905422
41 | ebay.com/usr/larastar2018 42 | aliexpress.com/store/3083019
43 | aliexpress.com/store/1473023 44 | ebay.com/usr/likesports18

 

 

 

 

 

 
 

Case: 1:19-cv-04155 Document #: 23 Filed: 06/26/19 Page 10 of 10 PagelD #:3989

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. | Defendant Marketplace URL No. | Defendant Marketplace URL
45 | aliexpress.com/store/1089866 46 | aliexpress.com/store/2666028
47 | aliexpress.com/store/913346 48 | ebay.com/usr/mastersmartgear
49 | aliexpress.com/store/4272028 50 | gulifitness.en.alibaba
51 | titanium-strength.en.alibaba 52 | ebay.com/usr/newyoutube
53 | aliexpress.com/store/2386042 54 | ebay.com/usr/nxr867
55 | ebay.com/usr/omagax 56 | aliexpress.com/store/4233038
57 | aliexpress.com/store/510608 58 | aliexpress.com/store/4477039
59 | wish.com/merchant/5588d447cf53303f82 60 | ebay.com/usr/procircle_fitness

fef7d7
61 | ebay.com/usr/rayup_ store 62 | gymarts.en.alibaba
63 | aliexpress.com/store/1194162 64 | aliexpress.com/store/1211066
65 | aliexpress.com/store/3714012 66 | aliexpress.com/store/4426122
67 | aliexpress.com/store/4619004 68 | aliexpress.com/store/4660051
69 | wish.com/merchant/5c4a85c6f16fcc07c13 70 | aliexpress.com/store/4388075
e88e7
71 | aliexpress.com/store/1757545 72 | ebay.com/usr/swellfishO1-1
73 | aliexpress.com/store/4404035?spm=2114. 74 | ebay.com/usr/thebmhk
10010108.0.0.303f665fX8IrfS
75 | ebay.com/usr/tjh584439792 76 | ebay.com/usr/tjkjds
77 | ebay.com/usr/tmall-offical 78 | ebay.com/usr/uk.homeware-diy
79 | A2V9RHQP63JVK5 80 | ebay.com/usr/unicornltd08
81 | ARDFTB7OCMAFM 82 | ebay.com/usr/vmhi8330
83 | aliexpress.com/store/1872519 84 | ebay.com/usr/win.max-sport
85 | aliexpress.com/store/4441024 86 | wish.com/merchant/5b08112d7e43f232c
116cc7f
87 | ebay.com/usr/yellowprice 88 | ebay.com/usr/yongfa423
89 | aliexpress.com/store/409201 90 | AEPA7U4UX5DDO
91 | ebay.com/usr/ypdirect 92 | ebay.com/usr/yuanbao668
93 | aliexpress.com/store/1820658 94 | A29Q9M72CS1ISO
95 | aliexpress.com/store/2623070 96 | ebay.com/usr/5billion-fitness

 

 

 

 

 

 

 
